EU strategy for the Baltic Sea area (debate)
The next item is the Council and Commission statements on the EU strategy for the Baltic Sea area.
Mr President, I am delighted to have the opportunity to present one of the main priorities of the Swedish Presidency - the development of the strategy for the Baltic Sea area. This proposal was largely inspired by the initiative taken by the European Parliament back in 2005 in a cross-party working group led by Christopher Beazley. Sweden intends to use its Presidency to draw up a coherent, comprehensive strategy for the area based on proposals from the Commission.
One of the main events is an extensive high-level meeting that will take place in Stockholm tomorrow and the following day. Naturally, Sweden and the other countries neighbouring the Baltic have a great interest in the strategy for the area, but we also believe it could serve as a model for other regions and other regional strategies that would be useful to the entire EU. By working across borders and between different sectors in a particular region, we can deal collectively and more effectively with common challenges such as pollution and environmental destruction. We can create new business opportunities and new jobs, and improve transport links.
Consequently, it is important that regional strategies form part of a wider European policy. The proposed strategy for the Baltic Sea area is the result of a request made by the European Council to the Commission in December 2007 and the initiative was supported by the European Parliament in a resolution of 12 December 2007. It is hoped that the strategy will gain the backing of the European Council meeting at the end of October.
The aim of the strategy is to improve the environment in the Baltic Sea area and to increase integration and competitiveness in the area. The strategy addresses four challenges in particular: ensuring a sustainable environment, increasing wealth, improving accessibility and attractiveness, and guaranteeing security and certainty in the area. Getting to grips with the environmental issues is, of course, one of the main priorities. There are very serious threats to the Baltic Sea environment which, in turn, means that there is a risk that its economic development will be affected. This is a very sensitive marine environment that is exposed to various kinds of environmental impact.
Decisive efforts are needed, and quickly. In particular, overfertilisation and algal blooms caused by excess nutrient run-off are threatening the ecological equilibrium of the Baltic Sea. At the same time, the Baltic Sea is also affected by pollution from land-based sources, hazardous substances and the effects of climate change. As a result of these acute and serious environmental threats, the Baltic Sea area is an obvious priority in the area of the environment and we hope that conclusions will be adopted in December.
However, the serious state of health of the Baltic Sea area is not the only challenge faced by the region. The economic crisis has made the matter of jobs and growth highly topical. Most of the countries in the Baltic Sea area are small and are dependent on exports. This means that we must increase integration in order to strengthen competitiveness throughout the entire Baltic Sea region. Our aims and goals in this respect are clear. We want the internal market to function better in our region than anywhere else, and we want the new Lisbon strategy for jobs and growth to be implemented effectively in this part of Europe.
We must address the crisis by increasing cooperation and commitment in our immediate area. Global competitiveness requires cross-border cooperation between countries and enterprises, in research and through innovations.
The aim of the strategy for the Baltic Sea area is not to create new institutions. Rather, we are endeavouring to use the instruments and policy areas that already exist such that together, they benefit the area in a more strategically coordinated and intelligent way. Neither does the strategy involve new resources being injected into the area. It is based on existing EU programmes and existing structures and on finding better ways to coordinate.
Naturally, our objective cannot be achieved overnight, but our goals are ambitious. We deserve a cleaner Baltic Sea at the centre of an area that offers prospects for sustainable economic development across borders, supported by the entire EU. If we can achieve this, then I am convinced that we will be serving the interests of the Baltic Sea area, and I hope that we will also create a model that can be adapted and applied effectively in other regions. I would like to express my thanks for the positive cooperation of the Commission on this matter, and not least the European Parliament - which is, after all, the institution that originally took the initiative and has been a driving force in connection with cooperation in the Baltic Sea area throughout.
Member of the Commission. - Mr President, I would like to start by thanking Parliament for having included the new strategy for the Baltic Sea region on the agenda of its plenary session.
The high visibility this provides for the strategy is extremely welcome. Of course, it is not a complete surprise to me that Parliament is taking such an interest in the strategy. The pioneering work undertaken by Parliament through its Baltic Interparliamentary Group in particular was very much one of the catalysts for the whole macro-regional strategy approach.
The Baltic Sea Strategy has required a completely new approach from the European Commission as it is the first time that we have prepared an integrated strategy for a group of Member States who have to face the same challenges and who may benefit from the same opportunities. I will not hide the fact that the preparatory work has brought challenges of its own, but these have been overcome successfully.
The four pillars of the strategy provide an overarching framework for improving the overall situation of the Baltic Sea region. By addressing the environment, the economy, energy and transport and safety and security issues, the strategy provides an integrated approach covering several policy areas while ensuring close interaction among the fields concerned.
Since the Commission adopted the strategy in June, the Swedish Presidency has led positive and constructive discussions in Council which are to lead to conclusions already in October. This rapid progress is important if we are to maintain momentum as we enter the implementation phase of the strategy.
I would like to underline this point as it must be clear that all our preparatory work on the strategic framework that I have just described will count for nought unless we start to deliver genuine visible concrete results on the ground, hence the importance of the strategy's action plan which has also been drawn up during the preparatory work.
The implementation of an action plan will require real cooperation, commitment and leadership from Member States and regional stakeholders to deliver the 80 or so projects included at this stage. In financial terms, although there is no additional financing from the EU budget, the strategy proposes a more coordinated use of existing funds and a more imaginative approach to other funding sources such as the European Investment Bank or the Nordic Investment Bank.
I would now like to say a few words about the planned governance system which is proposed for the operational implementation of the strategy. This is one area where there has been much discussion among the Member States, but the overall approach is that policy orientations will be taken by the Council. The coordination monitoring and reporting is done by the Commission and the implementation on the ground is led by the Member States or organisations of the Baltic Sea Region.
In addition, the Commission proposes to play the role of a facilitator in the case of difficulties. However, I would stress that the Commission has neither the capacity nor the desire to lead the delivery of the action plan itself.
Responsibility must rest with the relevant Member States and other stakeholders directly involved on the ground. This is the only way to ensure that the ownership of a strategy is in the hands of the Member States and other stakeholders.
So what are the next steps? Once we have conclusions from the Council and the European Council, we will take forward the implementation phase of the strategy. Here we expect to see a wave of coordination meetings to kick-start the various priority areas and individual projects included in the action plan.
The first formal assessment of progress made will be presented under the Polish Presidency in the second half of 2011. However, prior to that, the first annual forum of the Baltic Sea Strategy will take place next year. This will give all stakeholders an opportunity to consider how the first months of the strategy have gone and what lessons might already be drawn at that stage.
I would like to conclude by saying that I look forward to continuing to work closely with Parliament on all aspects of strategy. The Commission very much expects Parliament to be actively involved in events such as the annual forum. Your backing is crucial to maintain widespread visibility for the strategy to maintain high-level political support for the strategy and to maintain pressure on the Member States and the regional actors to deliver results.
on behalf of the PPE Group. - Mr President, the PPE Group congratulates the Swedish Presidency on its leadership in starting to implement the Baltic Sea Strategy (BSS). This strategy reflects a fundamental change that took place in this region five years ago. Since 2004, the Baltic has become the EU's internal sea. That is why the Union needs a comprehensive approach so as to react in a coordinated way to both the opportunities and challenges this new situation presents.
Furthermore, the BSS is an example of excellent cooperation between the main institutions of the EU. As you might know - and as it has been said - the strategy in question was initiated by Parliament three years ago, more precisely by the Baltic Europe Intergroup under the excellent leadership of Christopher Beazley. I would also like to express my special gratitude to Commission President Barroso. His understanding and support since 2007 were crucial in preparing a practical version of the strategy, which resulted in the Commission communication last June.
I would like to make three points. First, the goal of the initiators was to turn the Baltic Sea area into one of the most competitive and rapidly developing regions of the EU. Provided we make maximum use of the BSS, this region could well become a success story of what is now called the Lisbon Programme.
Second, just now, more than ever, the region needs better access to and security of energy supplies. The EU and Member States have to agree on providing alternative channels for energy deliveries. First and foremost, it comes down to creating a united energy system around the Baltic Sea.
Finally, the issue of the bilateral and primarily political Nord Stream project should be settled through respecting the rightful interests of all states around the Sea and certainly not before the Russian Government joins the Espoo Convention.
Mr President, Mrs Malmström, ladies and gentlemen, I am delighted that the Swedish Presidency has put cooperation in the Baltic Sea area at the top of its agenda. There is no need for argument here: we need to protect resources and we, too, need to help protect the climate and nature. On the other hand, we must also focus cooperation in the Baltic Sea area on economic development, of that there can be no question. You have our full support here.
However, some questions do still arise. You just said that there are no additional funds. As we discussed this in committee, all the funds are to be made available under the current cohesion policy. For me, this raises the question of whether this means under existing projects that are already being financed from cohesion resources or under new projects. If so, we need to ask which cohesion policy projects already approved will lose funding.
This is a very important point, because I already know that the towns, local authorities and regions will come and ask me, what should we do in order to become involved in the Baltic Sea Strategy? How do we get the funds to run this sort of project? If we do not give them a good answer and cannot indicate how this cooperation is to be organised, then citizens' enthusiasm for Baltic Sea cooperation will probably quickly turn to frustration. That is not the objective that we are working together to achieve and we therefore need to hold very intensive talks on how to organise this cooperation.
I therefore ask - and I would ask the Commissioner to take this on board - that not only the Council and the Commission participate in the Baltic Sea Strategy, but also that Parliament is properly involved in this cooperation and in the implementation of this strategy, because we would like other regions to profit as well, as with the Black Sea policy or with cooperation between the states bordering the Danube. That would be very important to us.
Mr President, my group is very happy that the Commission has drafted the EU's first Baltic Sea Strategy document. This is also the first strategy document of its kind for this region and we hope that it will serve in particular to speed up the process of cleaning the eutrophic Baltic Sea. The region's problems can best be solved through cooperation between its peoples, countries, organisations and businesses. My group is especially pleased that Sweden has highlighted the importance of countering the trade in humans and crime. I wish, in particular, to thank Mrs Malmström for this, because I think that this is also her handiwork. This is an important issue, and it is rather odd that in 2009, we should be having to speak about the existence of a trade in humans in the Baltic Sea region. We now need a Baltic Sea action plan to end this.
Mr President, ladies and gentlemen, it is excellent that the Commission has drafted a proposal for a Baltic Sea Strategy and that Sweden has added it to its agenda. I hope that Sweden will acquire something more tangible in its efforts to protect its marine environment, mainly in the areas of agriculture and shipping. After all, the Baltic Sea is one of the world's most polluted seas, and its biggest environmental problem is eutrophication. Agriculture is mainly responsible for that: there is nitrogen and phosphorus runoff from EU fields. Nitrogen and phosphorus take oxygen from the seabed and feed poisonous algae at the surface. The question of whether the Baltic Sea is to be cleaned is largely in the hands of the EU. The Commission recognises this in its strategy, but the proposals for measures are vague. Virtually the only precise measure is to prohibit the use of phosphates in detergents. That is a necessary move, but we also badly need new rules for agriculture, so that we can produce food without smothering the Baltic Sea at the same time.
Mr President, I would like to draw attention to the fact that in its guidelines, Europe's Baltic Sea Strategy was supposed to promote a comprehensive programme for the development of this part of Europe, inter alia by establishing the most natural and shortest transport routes to balance out the development of the countries of the 'old' and 'new' Europe. That is why I am astonished by the Commission and the Council's proposal to change the layout of the central European route.
The most economic link between the Adriatic and Baltic Sea is the central European route along the course of the Odra, whose overland route ends at the port of Szczecin-Świnoujście. I propose a clear memorandum to re-activate the strategy in its original form, which mentions a central European route, one which will not erase from Europe's development plans major ports such as Szczecin-Świnoujście, which is already suffering from the European Commission's decision to liquidate its shipbuilding industry.
In exactly 2564 hours, the reactor at Ignalina nuclear power plant in Lithuania - the last remaining independent energy source in Lithuania - will be shut down. Europe has already invested EUR 200 million in the safety of this power plant. To decommission it today, European States will have to contribute another EUR 800 million. From a legal point of view, Europe is probably correct; every country has to observe the commitments it has made, but is it really right? Is it right with respect to the citizens of Lithuania and other states? I do not think so. Money for the decommissioning of the reactor will have to be taken from people hit by the economic crisis. Is it logical or right, when there is a crisis in Europe, when GDP in Lithuania has fallen by 22%, when unemployment has reached 15%, when winter is coming, to close a working nuclear plant which is safe, I repeat safe. No, this is wrong. Having given its word, Lithuania will implement the conditions of the accession treaty, but this will be a huge sacrifice. Following this sacrifice, Lithuania will find it considerably harder to overcome the economic crisis. Unemployment in the country will grow even more and poverty will increase.
Ladies and gentlemen, tell me, does Europe need such a sacrifice today? Do we not have a better way to spend EUR 800 million today? Appealing to the conscience, economic logic and common sense of each one of you, I call on you to add to the strategy we are debating today a provision that Ignalina nuclear power plant will remain open until 2012, i.e. until the end of its safe lifespan. I hope that by approving President J. Buzek's political programme in the area of energy, that is, diversification of energy supply and the development of nuclear power in Member States, the European Parliament will make the concrete steps required. Ladies and gentlemen, there are only 2563 hours and 58 minutes until the reactor is shut down.
(DE) Mr President, ladies and gentlemen, in theory, projects such as these on the regional promotion of cross-border cooperation are to be welcomed and make a great deal of sense. However, strategies often have the disadvantage that, although targets are set and even reached, sustainability is ignored, even during implementation. Sustainability must therefore be included right from the planning phase.
It is therefore important when implementing this integrated strategy for the Baltic Sea area - a very important exemplary EU project - for regions and organisations to cooperate as a network, because these organisations know best what is important for them in the various sectors, such as nature, social structure and infrastructure; they know what to do for the best. This is an area with 100 million inhabitants and an investment budget of EUR 50 billion. We need to proceed very carefully here if we are to make a success of this pilot project. This pilot project is, as already mentioned, very important for other projects along the Danube, too, for the states bordering the Danube in central and south-east Europe.
(PL) What a macroregion needs is a coordinated policy of sustainable development. This is what the European Parliament, and then the Council, believed in 2007 when it recommended that the European Commission draft a Baltic Sea Strategy and an action plan. Here I would like to underline the role the then Commissioner Mrs Danuta Hübner played in drafting this strategy. This policy is now being continued by Commissioner Samecki, to whom I also extend my heartfelt congratulations.
Amongst other things, the strategy responds to the fundamental challenges named here, such as achieving prosperity in a region with little development of innovation or enterprise, or failing to acknowledge the Baltic as a common asset without building a sustainable environment, or security in the region, including energy security, without building new generation facilities and interconnections. The same is happening with citizens' security and accessibility of the region thanks to the construction of trans-European communications links.
I would like to stress the huge role - and it really is a vast contribution - played by the opinion makers who were consulted on this draft strategy, particularly citizens' organisations, local and regional governments, national governments and Baltic organisations. The active participation of these organisations should be very useful in realising these strategies.
The Baltic Sea Strategy is a good example of how we can use the instruments of Community policy to materialise political will over a large macro-regional area of the European Union.
I would like to make four points, Mr Commissioner. First of all, I believe it is key to focus on managing the Baltic Sea Strategy in such a way as to avoid eroding interest both at local, as well as at government and European Union level. We should also concentrate on properly funding the implementation and operation of the strategy itself - on this matter, an amendment to the budget has been agreed. Secondly, there is the need for full implementation of single market principles in the macroregion, taking into account the experience and engagement at local and regional level. The two final matters are: institutional support for funding undertakings within the scope of the strategy, and maintaining good relations with our partners in the region, including Russia, Norway and Belarus.
Mr President, I think it is wonderful that both the Commission and now, especially, the Swedish Presidency, has breathed life into Parliament's ideas and ambitions in this fragile area.
We all know the problems to do with the environment of the Baltic Sea and the specific economic difficulties of the area. But this Parliament remains ambitious, and I think this Parliament does want to be involved. One of the mechanisms you did not mention was the possibility of a regular report back to this Parliament so that we may have a debate like today to watch how things are progressing.
For me, I will have the pleasure, as a Vice-President of this House, of participating in the conference that you are organising on Friday. I think there are concerns still remaining about funding, to make sure that this House sees the results of this strategy that it deserves.
A macro-regional economic strategy could be the way forward in other ways, in other places, in Europe. Let us hope that this one works well.
(SV) Mr President, I am delighted that environmental issues are a main priority in the new strategy for the Baltic Sea area. The Baltic Sea is suffering two major acute environmental problems. The first - overfertilisation - has already been mentioned by Mrs Hassi. The second problem is overfishing. Researchers are entirely unanimous on this. Relatively recent knowledge suggests that the lack of top predators, i.e. cod, has further worsened the algal blooms. The problem is that the Baltic Sea needs a healthy ecosystem. It would therefore be very good if a pilot project - a fast track project - could be established within the new Baltic Sea Strategy involving regional fisheries management in the Baltic Sea area. We would also need to prohibit the dumping of cod and this should take effect immediately. At present large volumes of young cod that have just arrived in the Baltic Sea are being dumped. I call on the Swedish Presidency to take up my challenge and deal with this problem.
(CS) Mr President, ladies and gentlemen, it was already agreed during the last parliament that the Baltic Sea region was suitable for a pilot project aimed at implementing an internal EU strategy for the macroregion. I consider it appropriate that this strategy, which is based on the aim of a more consistent application of Community law and the more effective use of EU funds, does not introduce new laws or institutions and does not depend on any special funding.
I can see savings in linking up local and regional bodies. It is essential in the practical implementation of the Baltic Sea Strategy to rearrange the responsibilities of the various administrative bodies within the system of multi-layered government in order that the activities of the various bodies and organisations do not overlap. In future discussions on the impending cohesion policy, it would be useful, at the same time, to clarify how the various macro-regional strategies and mainstream EU regional policies will co-exist alongside one another. It would also be useful to clarify how the Baltic Sea Strategy will affect the planned application of a territorial cohesion policy.
(DA) Mr President, we are discussing a 1 200 km gas pipeline beneath the Baltic from Vyborg in Russia to Greifswald in Germany through an ecologically sensitive inland sea where there is a large difference in sea bed levels, through an area where undetonated explosives from two world wars, as well as poisonous chemicals from the paper industry, are constantly being found. Around EUR 100 million have been expended on an environmental analysis performed by the company that is to lay the pipeline, namely Nord Stream - a gas supply agreement between Gerhard Schröder and Vladimir Putin. I will not even mention the security issues surrounding the great increase this will bring to Russia's influence in the Baltic, but instead I will stick to the environmental problems this will bring. Unfortunately, Finland has already approved the project, but on behalf of Timo Soini, as well as for myself, I would now like to establish the whereabouts of the information relating to the project which the citizens of all the countries on the Baltic need before building work takes place.
(LV) Mrs Malmström, Commissioner, ladies and gentlemen, the formulation of a strategy for the Baltic Sea region is a very important achievement for Parliament, in which the members of the Baltic intergroup have played a leading role. This strategy is comparable to the Mediterranean strategy which, in its time, stimulated rapid economic growth in the South. It will serve as a good instrument for the development of the Baltic region and, as a result, for the whole of the European Union. Speaking of priorities, I should first wish to mention the development of a common European Union energy policy, including a competitive Baltic energy market. This involves not only the aspects of security of energy supply and energy efficiency, but also, naturally, the development of renewable energy.
Latvia, Lithuania and Estonia must be integrated into the common regional energy network, including NORDEL. Our second priority is further infrastructure development. The roads in some Baltic Sea region countries, given both climatic conditions and also sometimes ineffective policies, are in a quite poor state. The development of transit corridors and communications networks will stimulate business and create new jobs. So that we may speak of effective economic development and protection of the environment, the third priority is an innovative economy, which means growth that is balanced and knowledge-based. In order to carry out the strategy, additional finance is essential, and this must definitely be provided in the next European Union financial framework.
We must now make use both of the EUR 5 billion energy programme and of the globalisation fund and other financial instruments. An effective mechanism for implementing and monitoring the strategy is also important. It has to be simple, transparent and free of superfluous bureaucracy. Regular reviews of the introduction of the strategy and interim reports are essential. The first should already be produced in 2010. I welcome the Swedish Presidency's active role in getting the strategy going. Allow me to express the hope that we shall be effective and flexible in carrying out this specific action plan.
(PL) Mr President, five years ago, the Baltic Sea effectively became an internal sea of the European Union. Today we are debating a draft strategy which will allow us to unleash the huge dormant potential of the region, a project which was the initiative of the European Parliament. However, not all the recommendations of this House have been accepted by the Commission. The most significant was the lack of, and the retreat from, setting up a separate budget line for the Baltic Sea region. The Commission assures us that funding will come from existing instruments, primarily the structural funds. However, I fear that without special funding earmarked specifically for this purpose, we will not be able to achieve all our aims.
The authors of the strategy mention the need for close cooperation with Russia. In this context, however, we should not forget the greatest threat at the moment to the Baltic Sea, namely the construction of the Nord Stream pipeline. Last year, the European Parliament took a negative stance on this. I hope that the new Commission, by instituting the action plan associated with the strategy, will bear this resolution in mind too.
Mr President, it is indeed a unique European regional policy initiative and a pioneering project. Innovation-driven prosperity, the environment, accessibility in terms of transport and energy connections, and security and safety are the four major areas for joint work by all partners who are involved in preparation of the strategy: all three European institutions - Parliament, the Commission, the Council - but also national governments, regional and local authorities, business and academic communities and non-governmental organisations. The process of the preparation of the strategy has led to a genuine partnership between all of them.
Development challenges increasingly do not respect administrative or political borders. The strategy will make it possible to replace the often very fragmented and scattered policy responses with a genuine shared response to shared development problems and opportunities.
The European Parliament's Committee on Regional Development, which is the leading committee on this project in Parliament, will give high importance to it in its work. We will hold the debate on 6 October with the Commission and the Council; the own-initiative report will be prepared in the months to come. We will also keep the implementation of the strategy under review and I trust that this action-oriented strategy enhances the Union's chances to build green, modern and competitive economies.
(FI) Mr President, the European Union became aware of the Baltic Sea issue quite late on. A total of 100 million people live by its shoreline, and then there is Russia, which is important. This strategy will have a strong environmental dimension, and this is only right, because the environmental problems of the Baltic Sea are colossal: eutrophication, fading biodiversity, the waste waters of St Petersburg, the problems of Kaliningrad, and so on. It has been mentioned here that this will also change the European Union Cohesion Policy, and this, I think, is quite important, and I hope that more will be said about it here. Minister Malmström says how it will change because the change to the Cohesion Policy will result, for example, in the danger that, when we speak of the Danube Strategy and the Black Sea Strategy, part of Europe, including northern regions, will be ignored and, in fact, Arctic areas right now are undergoing the world's most rapid changes, and this is important to see.
(FI) Mr President, Minister, Commissioner, the Baltic Sea as a region is special in many ways, and so I am very pleased that Sweden has made this strategy one of its priorities during its Presidency. It is important that we take the strategy forward and thus also implement it. Not only does the Baltic Sea have a very strong environmental dimension to it; I think it also has a major impact on regional policy. During its presidency, Sweden has also integrated these regional policy matters closely with this Baltic Sea Strategy. The strategy is mainly understood as a document that relates to the countries along its shores and their coastal areas, but it definitely has a robust regional dimension. How we go about integrating with this strategy environmental technological expertise, issues concerning inland waters, and its huge impact on transport policy, will also have major repercussions for inland areas. The Baltic Sea Strategy must therefore be made part of the common European agenda. I hope it gets Parliament's strong support so that the strategy is not just empty words and so that we can achieve something tangible.
Mr President, as an MEP elected in Latvia, I welcome the fact that the first example of a strategy for a macroregion concerns the Baltic Sea area. Nevertheless, in my opinion, a number of Community objectives have been forgotten here - for instance, a high level of social protection. Some of the region's Member States, including Latvia, have been severely hit by the economic crisis. Our financial sector is interconnected with the Scandinavian one. This means that our problems will create problems there, so this is not a national issue.
Recently, Latvia received medium-term financial assistance for balance of payments, provided for by the Commission. Unfortunately, there are no social conditions for such assistance. As a result, the government is reducing pensions and benefits, but the Commission tolerates this.
My second concern is about fundamental rights. Mass statelessness and minority protection still constitute a topical issue in two of the region's Member States: Latvia and Estonia. I think that the strategy must be more ambitious and seek to attain all the objectives of the European Union.
(FI) Mr President, I wish to thank the Commission and the Swedish Government for the very active role they have played, and I believe that the Baltic Sea Strategy is a good and important one. Without proper financing, however, the project will not succeed. In that case, all this will end after the strategy has been adopted. Parliament has been pondering for many years how financing should be organised, and last year it unanimously agreed on the budget having its own Baltic Sea Strategy heading. That is the means, the instrument, for gathering together all the countless projects that the Baltic Sea Strategy now needs if it is to go ahead. I know that the Committee on Budgets has now made proposals for setting aside a little money under the heading, and I hope that the Council and the Commission will also support this, because otherwise the project will simply not succeed. Something else we need to do if we want to rescue the Baltic Sea environment is to obtain Russia's commitment to this project. I find it incomprehensible how some have been prepared to agree to a gas pipeline running through the Baltic Sea without any obligation on the part of Russia even to commit to the conclusions in the Espoo Convention. That is the least we must do.
Mr President, I welcome the idea of a strategy for the Black Sea region as a pilot project for the macro-regional strategies.
Initiatives of this kind allow the coordination of EU policy instruments in order to have a coherent, stable and sustainable development of the regions involved.
On the occasion of the last Council, it was said that a strategy would have been developed for the Black Sea region by the end of 2009. This is an extremely important initiative as it can bring about harmonised development and prosperity for the region that, in comparison with the Black Sea area, is far more complex in terms of actors involved and relevant for security, stability, energy and the environment.
So I would like to ask the Swedish Presidency when such a strategy for the Black Sea region will be delivered, and when Parliament will be informed and involved in this issue.
(DE) Mr President, Mrs Malmström, Commissioner Samecki, as a newly elected member from Mecklenburg-Western-Pomerania, I very much support the development of a Baltic Sea Strategy and the associated action plan. The Commissioner referred earlier to the flagship projects, 80 in total.
Our common objectives are, of course, to improve the competitiveness of our economy in the Baltic Sea area, taking particular account of the promotion of small and medium-sized enterprises and of a common energy policy which also takes account of renewable energies. That raises the question of how we deal with offshore installations in the Baltic Sea. Maintaining clean water, because that is our foundation and our resource, plays a very, very important role here, when we think of fisheries and when we think of tourism. That is why investments in treatment plants need to be promoted.
I think a common planning programme needs to be agreed for all Member States in the Baltic Sea area, because we need to answer the following questions: where will traffic routes be positioned in future? Where will offshore installations be built? How will safety at sea be addressed? That is why we also need to be clear on where the energy routes will be for Nord Stream, for the supply of electricity, and on many other things.
(The President cut off the speaker)
Mr President, I would like to thank all the Members for the great level of support that you have given us for our continued work on the Baltic Sea Strategy. It is only natural that we should be supported by the European Parliament, because in fact you were the founding fathers of the whole idea of a strategy for the Baltic Sea area and I am pleased that you are also going to ensure that this strategy becomes a reality. It can only be a success - it can only become real, and not just fine words and rhetoric - if all the Member States genuinely acknowledge ownership and feel a real responsibility for ensuring that the project is realised.
Success will be guaranteed by working on these projects, setting clear timetables for when they are to be realised and carrying out regular checks. I am sure that, just like the Commission, Parliament will continue to put pressure on us to ensure this actually comes to fruition.
One hundred million people live in this region. At any given moment, there are 2 000 ships in the Baltic Sea. It is clear that we face enormous challenges here. We have had a very broad foundation process and I would like to thank the Commission - first Mrs Hübner and now Commissioner Samecki - for the work they have put in. There is a great deal of support in civil society and among the municipalities around the Baltic Sea for us to achieve this.
Some Members, Mrs Krehl and Mr Itälä, have raised the matter of resources. It is not intended that any new funds will be earmarked for the strategy. However, there are plenty of resources in the region that we can use. EUR 55 million has been earmarked for the region under the existing budgetary framework. We also know that we can hope for contributions from international institutions such as the EIB, which has shown great interest in the Baltic Sea region. The aim is to keep all administrative costs as low as possible and to work with those who have responsibility locally and nationally for the various flagship projects.
One of these concerns trafficking - an area mentioned by Mrs Jäätteenmäki. There is a project that involves strengthening the training of customs and police officers in the region in order to be better able to identify and work on the issue of trafficking. Mrs Hassi and Mrs Lövin mentioned the matter of the marine environment, agriculture and fisheries. There are a number of such projects here and I would very much like to see more of them. I also believe that the strategy could provide the opportunity to gain a better overview of our environmental efforts and our fisheries and agriculture policy and to ensure that they work towards the same ends.
There are also other partnerships in the Baltic region. We have an extensive and growing energy policy partnership in which we aim to link up the energy infrastructure in the region, to reduce dependence and improve efficiency. Naturally, this is something that the Union will continue to work on. The Ignalina plant has nothing to do with the Baltic Sea Strategy. That was an old decision that already existed from the time of Lithuania's accession negotiations. Neither does Nord Stream have anything to do with this. Naturally it is related to the Baltic Sea, but it is not part of the strategy. It is a commercial project that has been examined in accordance with current international environmental conventions and relevant national legislation.
The Baltic Sea Strategy is an internal EU strategy. It will be what we make it. However, it is also important - as a number of Members have pointed out - that third countries are involved. We have ensured that we keep countries such as Russia and Norway involved and that we tell them about our work on the strategy as well as signalling to them that we would like to work in partnership with them on specific projects in which we have a common interest.
We are looking forward to the conference tomorrow and on Friday and are pleased that Vice-President Wallis is coming to Stockholm. At the conference, we will discuss the strategy for the Baltic Sea area and we hope to gain a strong commitment from the countries concerned to work towards this becoming a reality, as well as discussing macroregions in general. The Danube region and the Black Sea region have been mentioned in this connection. I believe that there is a great deal to do here and a great deal that can inspire us. We hope to be able to move forward in the discussion, although it is a little too early to set actual timetables at present. Once again, I would like to thank Parliament for its strong support for the Baltic Sea Strategy and I look forward to discussing this with Members on future occasions.
Member of the Commission. - Mr President, first of all I would like to thank the Members of Parliament for their comments and remarks on different aspects of the strategy. Your level of commitment demonstrates that the strategy will be a subject of interest in the forthcoming years, which is good.
I will be unable to respond to all comments and issues raised in the debate or in your statements. I would like just to refer to three broad groups of issues. First, the shape. I would like to say that the strategy has been designed in line with the objectives and intentions of Member States. The Commission did not interfere in the selection of priorities. The Commission did not shape the priorities, so the ideas of including certain projects or modifying certain priorities is, of course, possible. However, it is to be agreed in the future work related to the implementation of the strategy.
I want to assure you that the strategy is a kind of living animal and it is, to a great extent, exposed to future modifications should Member States and stakeholders wish so.
Second point: on management and governance. Here I would like to underline that there is a need for a clear division of tasks, for a clear division of labour and responsibilities. I think that we should not delude ourselves. The responsibilities of Member States, of the Commission and of other organisations involved in the management.
At this moment, I would also add that we want to involve local governments in the process of implementing the strategy as well as third countries, as was already mentioned by the Minister.
Of course we foresee reporting concerning progress made in relation to implementation to Parliament.
Finally, the last issue is financing. Several Members mentioned the need for additional funds for new projects etc. I want to explain that the principle of no new additional financing was adopted at the very beginning of the creation of the strategy.
At present, we have more or less three options. We can regulate the use of existing EU funds, for example, by changing criteria for selecting new projects. The second possibility is having recourse to other sources like international financial institutions and finally, although it is difficult at a time of economic recession, we can still try to use national resources. In this respect, I look forward to the work of the conference to be held in Stockholm because this is the conference which may shape the future approach of Member States and the Commission to the macro-regional approach in the future and it should also embrace the financing of potential future strategies. That is why I feel that it will be a good moment to look at the overall macro-regional approach in Stockholm in the forthcoming days.
The debate is closed.
Written statements (Rule 149)
Mr President, I would like to thank Sweden, the country to hold the presidency, for having had the courage to make its own region, the Baltic Sea, and matters relating to it, such a major topic in its programme during its EU presidential term. It is fitting that the Baltic Sea Strategy that we have been preparing for so long is being dealt with now: there is no time to lose. The central aim of the Baltic Sea Strategy and the Action Programme to improve the region's environment and competitiveness must be taken seriously in terms of the funding allocated to it and the measures implemented. The objectives must be realised in practice: the strategy must not just remain a fancy declaration. We hope in particular that the strategy will expedite the clean up of the Baltic Sea, which is suffering from eutrophication, and help find common solutions to cross border challenges. It is on account of these very objectives that all eyes are now turned to Finland, where soon it will be decided whether or not to allow the construction of the Nord Stream gas pipeline in its territorial waters. Under the Baltic Sea Strategy, the environmental impact of projects such as these must be investigated using a procedure that is legally binding internationally so that the matter cannot just be shrugged off. We must therefore insist that Russia ratifies the Espoo Convention on Environmental Impact Assessment in a Transboundary Context that it signed in 1991, and the Finnish Government should make this a condition of processing the gas pipeline's construction permit. Russia, which also benefits from the Baltic Sea Strategy, only acts according to the agreement when it suits it. This cannot go on any longer: the stakes are too high, and we have to know about projects that are harmful to the Baltic Sea before it is too late.
in writing. - The Baltic Sea Strategy promoted by the Swedish Presidency is very welcome. It could readily assume a model function for other European macroregions, like the Danube basin. There is, however, one aspect of the development of the Baltic Sea region that demands urgent reconsideration. This is the Nord Stream sea-bed pipeline between Russia and Germany. Not only is the pipeline the source of serious environmental concern, but - even more urgently - it is a project that has been overtaken by time. The future is not in fixed means of delivering natural gas - via pipelines - but through liquefied natural gas. Nord Stream has every likelihood of being a wholly unnecessary white elephant, and its protagonists should reconsider the project before more money and more resources, effort and energy are tied up in it.
The Baltic Sea Strategy announced in June 2009 aims to establish it as a region which is environmentally friendly, prosperous, easily accessible, attractive and secure. This is particularly important in the context of the increasing challenges facing the Baltic since the EU's enlargement in 2004.
It is important to take action aimed at improving the region's environmental situation, as it is one of the most polluted marine areas in the world at the moment. Thousands of tonnes of toxic warfare agents lie on the sea bed encased in mines, bullets, bombs, containers and barrels. Estimates as to the quantities of these chemicals range from 30 000 to 60 000 tonnes, of which Yprite alone is estimated to make up 13 000 tonnes. Chemical weapons were sunk here after World War II in the late 1940s. They had been captured in the German occupation zones, and as burying them underground was difficult, the decision was made simply to sink them into the sea.
Disturbing the chemical weapons lying at the bottom of the Baltic by building any kind of infrastructure could result in environmental disaster, and particularly the disturbance of chemical weapons from World War II during construction of the Baltic gas pipeline is one of the greatest threats to the ecosystem. That is why an assessment of the effect of building the pipeline on the natural environment of the Baltic Sea basin is necessary.